United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stratford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1993
Issued: March 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ nonmerit decision dated May 13, 2009. The last merit decision was
issued on November 25, 2008. An appeal of Office decisions issued on or after November 19,
2008 must be filed within 180 days. Under 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 36-year-old letter carrier, filed a claim on October 16, 2008, alleging that he
injured his low back while carrying a satchel of mail.

Appellant submitted an October 18, 2008 Form CA-17 duty status report, which related
his account that he experienced a sharp pain in his low back while walking on October 16, 2008
and provided a diagnosis of lumbar strain. The form contains an illegible physician’s signature.
A box was checked indicating that appellant’s injury corresponded with the description he
provided.
On October 23, 2008 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from his treating physician describing his
symptoms and the medical reasons for his condition, and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
In an October 16, 2008 report, received by the Office on October 24, 2008, Dr. Bert
Ventura, a chiropractor, related appellant’s history of injury and stated findings on examination.
He noted that appellant had complaints of low back pain and soreness but denied any numbness,
tingling or radiation. Dr. Ventura advised that appellant’s symptoms were exacerbated by
bending, standing or squatting; he stated that appellant was not in acute distress and diagnosed
lumbar strain.1
In an October 22, 2008 report, received by the Office on October 29, 2008,
Dr. Chander E. Devaraj, a Board-certified family practitioner, diagnosed lumbosacral strain. He
stated that appellant was feeling better and experiencing improvement in the pattern of
symptoms due to a regimen of physical therapy. Dr. Devaraj rated appellant’s pain at a four on a
scale of one to ten. He advised that appellant had some tenderness of the right lumbosacral spine
at the L5-S1 level and recommended that he remain on modified duty.
In a report dated October 23, 2008, received by the Office on October 31, 2008,
Dr. Devaraj reiterated that appellant’s condition was improving with medication and physical
therapy. He listed findings on examination and noted that appellant was working within his
restrictions. Dr. Devaraj reiterated that appellant had a lumbar strain but was not in acute
distress.
By decision dated November 25, 2008, the Office denied appellant’s claim, finding that he
failed to submit sufficient medical evidence to establish that he sustained a low back injury in the
performance of duty on October 16, 2008.2
On March 26, 2009 appellant requested reconsideration. He submitted an October 16,
2008 work accident form report from his insurance carrier and an undated copy of his letter
carrier position description, which the Office received on April 1, 2009. Appellant resubmitted
medical evidence previously of record.

1

The Office also received reports dated October 20 to 23, 2008 from Richard Murray, a physical therapist.

2

Effective November 19, 2008, the Board’s Rules of Procedure require that an appeal be filed within 180 days of
an Office decision. 20 C.F.R. § 501.3(e).

2

By decision dated May 13, 2009, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.3 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.4
ANALYSIS
The Office accepted that appellant experienced lower back pain while carrying a mail
satchel on October 16, 2008. It denied appellant’s claim because he had not established that the
employment incident caused a personal injury by probative medical evidence.5 Appellant
thereafter requested reconsideration.
In denying appellant’s request for reconsideration, appellant did not show that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office. The evidence submitted is not pertinent to the issue on
appeal. Appellant submitted an October 16, 2008 insurance accident form report and an undated
copy of his job description. The Board has held that the submission of evidence which does not
address the particular issue involved in the case does not constitute a basis for reopening the
claim.6 Moreover, appellant did not submit any new medical evidence which addresses the
relevant issue of whether he sustained a lower back condition in the performance of duty on
October 16, 2008. The medical reports appellant submitted were previously considered by the
Office in the decision denying his claim. This evidence is cumulative and duplicative of that of
record.7 Appellant’s reconsideration request failed to show that the Office erroneously applied
or interpreted a point of law nor did it advance a point of law or fact not previously considered
by the Office. The Office did not abuse its discretion in refusing to reopen appellant’s claim for
a review on the merits.

3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

5

John J. Carlone, 41 ECAB 354 (1989).

6

See David J. McDonald, 50 ECAB 185 (1998).

7

See Patricia G. Aiken, 57 ECAB 441 (2006).

3

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

